Exhibit 23.1 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements on Form S-3 (Registration No. 333-171334, 333-170859, 333-151761, and 333-177009) and in the Registration Statements on Form S-8 (Registration No. 333-173777, 333-162577 and 333-111591) of Pluristem Therapeutics Inc. of our reports dated September10 , 2012, with respect to the consolidated financial statements of Pluristem Therapeutics, Inc., and the effectiveness of internal control over financial reporting of Pluristem Therapeutics, Inc., included in this Annual Report of Pluristem Therapeutics, Inc. (Form 10-K) for the year ended June 30, 2012. /s/ Kost Forer Gabbay & Kasierer Kost Forer Gabbay & Kasierer A member of Ernst & Young Global Haifa, Israel September 10, 2012
